FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OMAR CRUZ RODRIGUEZ,                             No.   15-72487

              Petitioner,                        Agency No. A204-371-716

 v.
                                                 MEMORANDUM*
JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Omar Cruz Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C. §

§ 1252. We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Cruz Rodriguez’ collateral attack upon his

California controlled substance conviction. See Ramirez-Villalpando v. Holder,

645 F.3d 1035, 1041 (9th Cir. 2010) (holding that petitioner could not collaterally

attack his state court conviction on a petition for review of a BIA decision).

      We lack jurisdiction to consider Cruz Rodriguez’ eligibility for Deferred

Action for Childhood Arrivals, see Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th

Cir. 2012) (order); 8 U.S.C. § 1252(g), and Cruz Rodriguez has not shown any

error in the BIA’s decision not to remand.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                      15-72487